 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY MANUEL ANGELO SILVA,                         Case No. 1:21-cv-01038-SAB

12                   Plaintiff,                           ORDER DENYING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.                                           WITHOUT PREJUDICE AND REQUIRING
                                                          PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                     APPLICATION

15                   Defendant.                           (ECF No. 2)

16                                                        TWENTY-ONE DAY DEADLINE

17

18          Plaintiff Anthony Manuel Angelo Silva filed a complaint on July 1, 2021, challenging a

19 final decision of the Commissioner of Social Security denying his application for disability
20 benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to

21 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, Plaintiff’s application states

22 that he owns a home, two cars, and a boat and that his mother is paying his mortgage payment.

23 (ECF No. 2 at 1.) Further, Plaintiff has cash or funds in a bank account. (Id.)

24          Review of Plaintiff’s application does not provide sufficient information for the Court to

25 conclude that he is entitled to proceed in this action without prepayment of fees. The Court will

26 order Plaintiff to complete and file an Application to Proceed in District Court Without
27 Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is unwilling to complete and submit

28 the long form application, Plaintiff must pay the filing fee in full.


                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an in forma pauperis application

 4                  (Long Form) to Plaintiff;

 5          3.      Within twenty-one (21) days of the date of this order, Plaintiff shall either (1)

 6                  pay the $402.00 filing fee for this action, or (2) file a long form application to

 7                  proceed in forma pauperis without prepayment of the fee; and

 8          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

 9
     IT IS SO ORDERED.
10

11 Dated:        July 2, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
